Form 51-102F3 Material Change Report Item 1 Name and Address of Company Silver Standard Resources Inc. #1180 - 999 West Hastings Street Vancouver, BCV6C 2W2 Item 2 Date of Material Change April 6, 2009 Item 3 News Release The news release dated April 6, 2009 was disseminated through Marketwire’s Canadian and US Investment Network and UK Media and Analysts Network. Item 4 Summary of Material Change Standard Resources Inc. is pleased to confirm significant gold and silver resources at the San Agustin property in Durango, Mexico. The resource is comprised of indicated gold resources totaling 1.59 million ounces and silver resources of 47.9 million ounces; and inferred gold resources totaling 1.06 million ounces and silver resources of 37.0 million ounces. Item 5 Full Description of Material Change 5.1Full Description of Material Change See attached news release dated April 6, 2009. 5.2 Disclosure for Restructuring Transactions Not applicable. Item 6 Reliance on subsection 7.1(2) or (3) of National Instrument 51-102 Not applicable. Item 7 Omitted Information Not applicable. Item 8 Executive Officer Joseph J. Ovsenek, Senior Vice President, Corporate 604.689.3846 Item 9 Date of Report Dated at Vancouver, BC, this 6th day of April, 2009 April 6, 2009 News Release 09-13 SAN AGUSTIN’S RESOURCES INCREASE SILVER STANDARD’S EXPOSURE
